BISTLINE, Justice,
specially concurring.
The rule of stare decisis requires “ ‘that a question once deliberately examined and decided should be considered as settled ... unless it is demonstrably made to appear that the construction manifestly is wrong.’ ” Scott v. Gossett, 66 Idaho 329, 335, 158 P.2d 804, 807 (1945) (quoting State ex rel. Kain v. Fischl, 94 Mont. 92, 97, 20 P.2d 1057, 1059 (1933). Justice Johnson recently wrote in his dissent in State v. Guzman, Dkt. 17716, Idaho (1990):
From these ‘precedents’ we can glean that prior decisions of this Court should govern unless they are manifestly wrong or have proven over time to be unjust or unwise. While I am prepared to accept these limitations on the rule of stare decisis, I am not prepared to allow these limitations to convert the precedents of this Court into ephemeral edicts that are here today and gone tomorrow, the duration of their life-span depending on the composition and disposition of the Court.
While an argument can be made that Beco Corp. v. Roberts & Sons Const. Co., 114 Idaho 704, 760 P.2d 1120 (1988) may have gone beyond Burger King Corp. v. *83Rudzewicz, 471 U.S. 462, 105 S.Ct. 2174, 85 L.Ed.2d 528 (1985) and McGee v. International Life, 355 U.S. 220, 78 S.Ct. 199, 2 L.Ed.2d 223 (1957) (a single life insurance renewal letter mailed into California was a sufficient basis for California’s jurisdiction), I am not entirely persuaded by the majority’s showing that Beco was manifestly wrong. It seems instead that the Beco precedent is to be one of those ephemeral edicts described by Justice Johnson in Guzman that is here today, gone tomorrow, the result of a change in the composition of the court. Indeed, the holding in the Beco majority opinion was reached by Chief Justice Shepard, Justice Huntley and myself, with only Justice Bakes dissenting (Justice Donaldson sat but did not participate due to his untimely death). Of that threesome I alone remain to speak for the Beco majority. Without the presence of Justices Shepard and Huntley, rather than attempt the defense of the Beco decision we will let it speak for itself. No question is raised to today’s Houghland opinion for the Court, or to the overruling of Beco. Many “long arm” applications are close calls; Beco was one of those, and what was said in Guzman is here equally applicable:
This Court does not have in mind the demise of the doctrine of stare decisis, a satisfactory definition of which is readily available:
Doctrine is one of policy, grounded on theory that security and certainty require that accepted and established legal principle, under which rights may accrue, be recognized and followed, though later found to be not legally sound, but whether previous holding of court shall be adhered to, modified, or overruled is within court’s discretion under circumstances of case before it. Under doctrine, when point of law has been settled by decision, it forms precedent which is not afterwards to be departed from, and, while it should ordinarily be strictly adhered to, there are occasions when departure is rendered necessary to vindicate plain, obvious principles of law and remedy continued injustice. The doctrine is not ordinarily departed from where decision is of long-standing and rights have been acquired under it, unless considerations of public policy demand it.
Black’s Law Dictionary, 1406 (6th ed. 1990) (citations omitted).
State v. Guzman, at-.
With four members of the Court being of the belief that we are presented with an “occasion when departure is rendered necessary to vindicate plain, obvious principles of law and continued injustice,” I do not disagree, and join Justice Johnson’s opinion. In doing so, I adhere to the belief expressed in State v. Guzman that when this Court discovers that it has visited upon the trial bench and bar an opinion which is not founded upon sound principles and analysis, then it is far better that its invalidity be acknowledged early on, rather than down the pike ten, twenty, or fifty years.1

. Recollection brings to mind a number of opinions which were strong candidates for reconsideration and probable extinction.